Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                             CASE NO.:

     ROSELIN V. VILLEGAS,
     and other similarly situated individuals,

             Plaintiff (s),
     v.

     FRUDECO LLC,
     KELLY MOSES,
     and YARDEN WEISS,
     individually,

           Defendants,
     ___________________________________/

                                          COMPLAINT
                              (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

             COMES NOW the Plaintiff ROSELIN V. VILLEGAS, and other similarly situated

     individuals, by and through the undersigned counsel, and hereby sues Defendants

     FRUDECO LLC, KELLY MOSES and YARDEN WEISS, individually, and alleges:

          1. This is an action to recover money damages for unpaid overtime wages, and

             constructive discharge, under the laws of the United States. This Court has

             jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section

             216 for jurisdictional placement) (“the Act”).

          2. Plaintiff ROSELIN V. VILLEGAS is a resident of Florida, within the jurisdiction

             of this Honorable Court. Plaintiff’s complete name is Roselin V. Villegas de

             Fernandez. Plaintiff is a covered employee for purposes of the Act.




                                             Page 1 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 16




        3. Corporate Defendant FRUDECO LLC (hereinafter FRUDECO, or Defendant) is a

           Florida corporation, having a place of business in Dade County, Florida. Defendant

           was and is engaged in interstate commerce.

        4. Individual Defendants KELLY MOSES and YARDEN WEISS were and are now,

           owners/partners/officers and/or managers of Defendant Corporation FRUDECO.

           Defendants KELLY MOSES and YARDEN WEISS were the employers of

           Plaintiff and others similarly situated within the meaning of Section 3(d) of the

           “Fair Labor Standards Act” [29 U.S.C. § 203(d)],

        5. All the actions raised in this complaint took place in Dade County Florida, within

           the jurisdiction of this Court.

                        ALLEGATIONS COMMON TO ALL COUNTS

        6. This cause of action is brought by Plaintiff as a collective action to recover from

           Defendants overtime compensation, retaliatory and liquidated damages, and the

           costs and reasonable attorney’s fees under the provisions of Fair Labor Standards

           Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

           Plaintiff and all other current and former employees similarly situated to Plaintiff

           (“the asserted class”) and who worked over forty (40) hours during one or more

           weeks on or after July 2020, (the “material time”) without being properly

           compensated.

        7. Corporate Defendant FRUDECO is a specialty bakery located at 8212 NE 2nd

           Avenue, Miami, Florida 33138, where Plaintiff worked.




                                             Page 2 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 16




        8. Defendants FRUDECO, KELLY MOSES, and YARDEN WEISS employed

           Plaintiff as a full-time, non-exempted, hourly employee from approximately July

           06, 2020, to February 05, 2021, or 30 weeks.

        9. Plaintiff was hired as a baker, and as a bakery’s general work employee. During

           her time of employment, Plaintiff was paid at the rate of $10.00 an hour. Plaintiff’s

           overtime rate should be $15.00 an hour.

        10. While employed by Defendants, Plaintiff worked 6 days per week, more than 40

           hours weekly without receiving proper compensation for overtime hours.

           Defendants misinformed employees about their rights to be paid overtime hours

           and classify them as independent contractors. Plaintiff worked as follows:

        11. 1.- From July 6, 2020, to approximately October 31, 2020, or 17 weeks.- Plaintiff

           had a regular schedule, she worked 6 days per week. From Monday to Friday

           Plaintiff worked from 8:00 AM to 6:00 PM (10 hours each day); on Saturdays,

           Plaintiff worked from 5:30 AM to 6:00 PM (12.5 hours). Plaintiff completed a

           minimum average of 62.5 hours weekly. Plaintiff was unable to take bonafide lunch

           breaks. Plaintiff was paid for all her working hours at her regular rate of $10.00 an

           hour, but she was not paid for overtime hours. In this period, Plaintiff is owed half-

           time overtime for every hour over forty (40).

        12. 2.- From November 01, 2020, to February 05, 2021, or 13 weeks.- Plaintiff had a

           regular schedule, she worked 6 days per week. From Monday to Friday Plaintiff

           worked from 8:00 AM to 4:00 PM (8 hours each day); on Saturdays, Plaintiff

           worked from 6:00 AM to 4:00 PM (10 hours). Plaintiff completed a minimum

           average of 50 hours weekly. Plaintiff was unable to take bonafide lunch breaks. In



                                           Page 3 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 16




           this period, Plaintiff was paid for overtime hours at the incorrect rate of $12.00 an

           hour. In this period, Plaintiff is owed a $3.00 half-time difference for every

           overtime hour paid at the incorrect rate of $12.00 an hour.

        13. Plaintiff worked more than 40 hours every week. However, she was not paid for

           overtime hours properly.

        14. Plaintiff did not clock-in and out, but Defendants recorded the hours worked by

           Plaintiff, and they were able to track the hours worked by Plaintiff and other

           similarly situated individuals.

        15. Therefore, during the relevant period of employment, Defendants willfully failed

           to pay Plaintiff overtime wages at the rate of time and one-half her regular rate for

           every hour that she worked over forty (40), in violation of Section 7 (a) of the Fair

           Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

        16. Plaintiff was paid weekly with checks without paystubs providing basic

           information such as the number of days and hours worked, wage rate paid,

           employee taxes withheld, etc.

        17. Plaintiff complained numerous times to the owners of the business, the accountant,

           and her manager Norelkis LNU, but the problem was not fixed.

        18. On or about February 05, 2021, Plaintiff was forced to resign from her employment

           with Defendants because she could no longer work overtime hours without

           adequate payment.

        19. Plaintiff ROSELIN V. VILLEGAS intends to recover half-time overtime for every

           hour worked over 40 weekly, for at least 17 weeks, and $3.00 overtime difference

           for each overtime hour that was paid to her at the incorrect rate of $12.00 for



                                             Page 4 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 16




           approximately 13 weeks. Also, Plaintiff intends to recover liquidated damages,

           retaliatory damages, and any other relief as allowable by law.

        20. The additional persons who may become Plaintiffs in this action are employees

           and/or former employees of Defendants who are and who were subject to the

           unlawful payroll practices and procedures of Defendants and were not paid regular

           or overtime wages at the rate of time and one half of their regular rate of pay for all

           overtime hours worked over forty.

                                  COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION of 29 U.S.C. § 207
         (a)(1) FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

        21. Plaintiff ROSELIN V. VILLEGAS re-adopts every factual allegation as stated in

           paragraphs 1-20 above as if set out in full herein.

        22. This action is brought by Plaintiff and those similarly-situated to recover from the

           Employers unpaid overtime compensation, as well as an additional amount as

           liquidated damages, costs, and reasonable attorney’s fees under the provisions of

           29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

           29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees…

           for a workweek longer than 40 hours unless such employee receives compensation

           for his employment in excess of the hours above specified at a rate not less than

           one and one half-times the regular rate at which he is employed.”

        23. The Employer FRUDECO at all times pertinent to this Complaint was engaged in

           interstate commerce or the production of goods for commerce as defined in §§ 3 (r)

           and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s). Defendant is a retail business

           operating as a bakery, and through its business activity, affects interstate commerce.



                                           Page 5 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 16




           Defendant has more than two employees recurrently engaged in interstate

           commerce. Defendant obtains and solicits funds from non-Florida sources, accepts

           funds from non-Florida sources, uses telephonic transmissions going over state

           lines to do its business, transmits funds outside the State of Florida, and otherwise

           regularly engages in interstate commerce. Upon information and belief, the annual

           gross revenue of the Employer/Defendant was always material hereto more than

           $500,000 per annum. Therefore, there is FLSA enterprise coverage.

        24. Plaintiff was employed by an enterprise engaged in interstate commerce, and

           Plaintiff’s work for Defendant likewise affects interstate commerce. Plaintiff was a

           baker and through her daily activities, she regularly produced goods for commerce.

           Additionally, Plaintiff handled and worked on goods and materials that were moved

           in or produced for interstate commerce at any time of the business. Therefore, there

           is FLSA individual coverage.

        25. Because of the foregoing, Defendant’s business activities involve those to which

           the Fair Labor Standards Act applies.

        26. Defendants FRUDECO, KELLY MOSES, and YARDEN WEISS employed

           Plaintiff as a full-time, non-exempted, hourly employee from approximately July

           06, 2020, to February 05, 2021, or 30 weeks.

        27. Plaintiff was hired as a baker, and as a bakery’s general work employee. During

           her time of employment, Plaintiff was paid at the rate of $10.00 an hour. Plaintiff’s

           overtime rate should be $15.00 an hour.




                                           Page 6 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 16




        28. While employed by Defendants, Plaintiff worked 6 days per week, more than 40

           hours weekly without receiving proper compensation for overtime hours. Plaintiff

           worked as follows:

        29. 1.- From July 6, 2020, to approximately October 31, 2020, or 17 weeks.- Plaintiff

           had a regular schedule, she worked 6 days per week a minimum average of 62.5

           hours weekly. Plaintiff was unable to take bonafide lunch periods. In this period,

           Plaintiff was paid for all her working hours at her regular rate of $10.00 an hour,

           but she was not paid for overtime hours. In this period, Plaintiff is owed half-time

           overtime for every hour above forty (40).

        30. 2.- From November 01, 2020, to February 05, 2021, or 13 weeks.- Plaintiff had a

           regular schedule, she worked 6 days per week a minimum average of 50 hours

           weekly. Plaintiff was unable to take bonafide lunch periods. In this period, Plaintiff

           was paid for overtime hours at the incorrect rate of $12.00 an overtime hour. In this

           period, Plaintiff is owed a $3.00 half-time difference for every overtime hour paid

           at the incorrect rate of $12.00 an hour.

        31. Plaintiff worked more than 40 hours every week. However, she was not paid for

           overtime hours properly.

        32. Plaintiff did not clock-in and out, but Defendants recorded the hours worked by

           Plaintiff, and they were able to track the hours worked by Plaintiff and other

           similarly situated individuals.

        33. Therefore, during the relevant period of employment, Defendants willfully failed

           to pay Plaintiff overtime wages at the rate of time and one-half her regular rate for




                                             Page 7 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 16




           every hour that she worked over forty (40), in violation of Section 7 (a) of the Fair

           Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

        34. Plaintiff was paid weekly with checks without paystubs providing basic

           information such as the number of days and hours worked, wage rate paid,

           employee taxes withheld, etc.

        35. The records, if any, concerning the number of hours worked by Plaintiff ROSELIN

           V. VILLEGAS, and all other similarly situated employees and the compensation

           paid to such employees should be in the possession and custody of

           Defendant. However, upon information and belief, Defendant did not maintain

           accurate and complete time records of hours worked by Plaintiff and other

           employees in the asserted class.

        36. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

        37. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and

           minimum wage payments.

        38. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

        39. Before the completion of discovery and to the best of Plaintiff’s knowledge, at the

           time of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages

           are as follows:

           * Please note that these amounts are based on a preliminary calculation and that
           these figures could be subject to modifications as discovery could dictate.

               a. Total amount of alleged unpaid wages:

                   Two Thousand Three Hundred Two Dollars and 50/100 ($2,302.50)

               b. Calculation of such wages:

                                           Page 8 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 16




                  Total weeks of employment: 30 weeks
                  Total relevant weeks of employment: 30 weeks
                  Regular rate: $10.00 x 1.5 = $15.00 an hour

           1.-O/T from July 6, 2020, to approx. October 31, 2020, or 17 weeks

                  Total relevant weeks of employment: 30 weeks
                  Total hours worked: 62.5 hours weekly
                  Total overtime hours: 22.5 overtime hours weekly
                  Regular rate: $10.00 an hour x 1.5= $15.00 an hour
                  O/T rate: $15.00-$10.00 P/T rate paid= $5.00 half-time difference

                  O/T half-time rate $5.00 x 22.5 hours=$112.50 weekly
                  $112.50 weekly x 17 weeks= $1,912.50


           2.-O/T from November 01, 2020, to February 05, 2021, or 13 weeks

                  Total relevant weeks of employment: 13 weeks
                  Total hours worked: 50 hours weekly
                  Total overtime hours: 10 overtime hours weekly
                  Regular rate: $10.00 an hour x 1.5= $15.00 an hour
                  O/T rate: $15.00-$12.00 O/T rate paid= $3.00 half-time difference

                  O/T half-time rate $3.00 x 10 O/T hours=$30.00 weekly
                  $30.00 weekly x 13 weeks= $390.00

           Total #1 and #2: $2,302.50

              c. Nature of wages (e.g. overtime or straight time):

                  This amount represents the unpaid half-time overtime hours.

        40. At all times material hereto, the Employer/Defendant FRUDECO failed to comply

           with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that

           Plaintiff and those similarly-situated performed services and worked over the

           maximum hours provided by the Act, but no provision was made by the Defendant

           to properly pay them at the rate of time and one half for all hours worked over forty

           hours (40) per workweek as provided in said Act.




                                           Page 9 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 16




         41. Defendant FRUDECO knew and/or showed reckless disregard of the provisions of

            the Act concerning the payment of overtime wages as required by the Fair Labor

            Standards Act and remains owing Plaintiff and those similarly-situated these

            overtime wages since the commencement of Plaintiff’s employment with

            Defendant as set forth above, and Plaintiff and those similarly situated are entitled

            to recover double damages.

         42. At the times mentioned, individual Defendants KELLY MOSES and YARDEN

            WEISS were owners/partners/officers, and they directed operations of FRUDECO.

            Defendants KELLY MOSES and YARDEN WEISS were the employers of

            Plaintiff and others similarly situated individuals within the meaning of Section

            3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these

            individual Defendants acted directly in the interests of FRUDECO concerning its

            employees, including Plaintiff and others similarly situated. Defendants KELLY

            MOSES and YARDEN WEISS had financial and operational control of the

            business, provided Plaintiff with her work schedule, determined Plaintiff’s term and

            conditions of employment and they are jointly and severally liable for Plaintiff’s

            damages.

         43. Defendants FRUDECO, KELLY MOSES, and YARDEN WEISS willfully and

            intentionally refused to pay Plaintiff overtime wages as required by the law of the

            United States as set forth above and remain owing Plaintiff these overtime wages

            since the commencement of Plaintiff’s employment with Defendants.

         44. Plaintiff has retained the law offices of the undersigned attorney to represent her in

            this action and is obligated to pay a reasonable attorneys’ fee.



                                            Page 10 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 16




                                          PRAYER FOR RELIEF

      WHEREFORE, Plaintiff ROSELIN V. VILLEGAS and those similarly situated

      individuals respectfully request that this Honorable Court:

              A. Enter judgment for Plaintiff ROSELIN V. VILLEGAS and other similarly

                  situated and against the Defendants FRUDECO, KELLY MOSES and

                  YARDEN WEISS based on Defendants’ willful violations of the Fair Labor

                  Standards Act, 29 U.S.C. § 201 et seq.; and

              B. Award Plaintiff actual damages in the amount shown to be due for unpaid

                  overtime compensation for hours worked in excess of forty weekly, with

                  interest; and

              C. Award Plaintiff an equal amount in double damages/liquidated damages; and

              D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

              E. Grant such other and further relief as this Court deems equitable and just and/or

                  available pursuant to Federal Law.

                                             JURY DEMAND

      Plaintiff ROSELIN V. VILLEGAS and those similarly situated demand trial by a jury of

      all issues triable as of right by a jury.

                                 COUNT II
       FEDERAL STATUTORY VIOLATION: RETALIATORY CONSTRUCTIVE
      DISCHARGE OF ROSELIN V. VILLEGAS; PURSUANT TO 29 U.S.C. 215(a)(3),
                          AGAINST ALL DEFENDANTS

          45. Plaintiff ROSELIN V. VILLEGAS re-adopts every factual allegation as stated in

              paragraphs 1-20 of this complaint as if set out in full herein.

          46. The Employer FRUDECO at all times pertinent to this Complaint was engaged in

              interstate commerce or the production of goods for commerce as defined in §§ 3 (r)

                                                  Page 11 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 12 of 16




            and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s). Defendant is a retail business

            operating as a bakery, and through its business activity, affects interstate commerce.

            Defendant has more than two employees recurrently engaged in interstate

            commerce. Defendant obtains and solicits funds from non-Florida sources, accepts

            funds from non-Florida sources, uses telephonic transmissions going over state

            lines to do its business, transmits funds outside the State of Florida, and otherwise

            regularly engages in interstate commerce. Upon information and belief, the annual

            gross revenue of the Employer/Defendant was always more than $500,000 per

            annum. Therefore, there is FLSA enterprise coverage.

         47. Plaintiff was employed by an enterprise engaged in interstate commerce, and

            Plaintiff’s work for Defendant likewise affects interstate commerce. Plaintiff was a

            baker and through her daily activities, she regularly produced goods for commerce.

            Additionally, Plaintiff handled and worked on goods and materials that were moved

            in or produced for interstate commerce at any time of the business. Therefore, there

            is FLSA individual coverage.

         48. By reason of the foregoing, Defendant’s business activities involve those to which

            the Fair Labor Standards Act applies.

         49. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than

            forty hours in any workweek, the employer must compensate the employee for

            hours in excess of forty at the rate of at least one and one-half times the employee's

            regular rate…"

         50. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

            discharge or in any other manner discriminate against any employee because such



                                           Page 12 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 13 of 16




            employee has filed any complaint or instituted or caused to be instituted any

            proceeding under or related to

         51. Defendants FRUDECO, KELLY MOSES, and YARDEN WEISS employed

            Plaintiff as a full-time, non-exempted, hourly employee from approximately July

            06, 2020, to February 05, 2021, or 30 weeks.

         52. Plaintiff was hired as a baker, and as a bakery’s general work employee. During

            her time of employment, Plaintiff was paid at the rate of $10.00 an hour. Plaintiff’s

            overtime rate should be $15.00 an hour.

         53. While employed by Defendants, Plaintiff worked 6 days per week, more than 40

            hours weekly without receiving proper compensation for overtime hours. Plaintiff

            worked as follows:

         54. 1.- From July 6, 2020, to approximately October 31, 2020, or 17 weeks.- Plaintiff

            worked 6 days per week a minimum average of 62.5 hours weekly. In this period,

            Plaintiff was paid for all her working hours at her regular rate of $10.00 an hour,

            but she was not paid for overtime hours.

         55. 2.- From November 01, 2020, to February 05, 2021, or 13 weeks.- Plaintiff worked

            6 days per week a minimum average of 50 hours weekly. Plaintiff was paid for

            overtime hours at the rate of $12.00 an overtime hour. In this period, Plaintiff is

            owed a $3.00 half-time difference for every overtime hour paid at the incorrect rate

            of $12.00 an hour.

         56. Plaintiff worked more than 40 hours every week. However, she was not paid for

            overtime hours properly.




                                             Page 13 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 14 of 16




         57. Plaintiff did not clock-in and out, but Defendants recorded the hours worked by

            Plaintiff, and they were able to track the hours worked by Plaintiff and other

            similarly situated individuals.

         58. Therefore, during the relevant period of employment, Defendants willfully failed

            to pay Plaintiff overtime wages at the rate of time and one-half her regular rate for

            every hour that she worked over forty (40), in violation of Section 7 (a) of the Fair

            Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

         59. Plaintiff was paid weekly with checks without paystubs providing basic

            information such as the number of days and hours worked, wage rate paid,

            employee taxes withheld, etc.

         60. Plaintiff complained numerous times to the owners of the business, the accountant,

            and her manager Norelkis LNU, but the problem was completely fixed.

         61. After many complaints, on or about November 01, 2020, Defendants began to pay

            for overtime hours, but at the incorrect rate of $12.00 an hour.

         62. On or about February 05, 2021, Plaintiff was forced to resign from her employment

            with Defendants because Defendants denied the payment of overtime hours and she

            could not continue working overtime hours without adequate payment.

         63. Thus, on or about February 05, 2021, Plaintiff was constructively discharged,

            because Defendants deliberately created unfair working conditions that any

            reasonable person could not accept, and she was forced to resign.

         64. At all times during her employment, Plaintiff performed her work satisfactorily.

            There was no reason other than unlawful employment practices to constructively

            discharge Plaintiff.



                                              Page 14 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 15 of 16




         65. At the times mentioned, individual Defendants KELLY MOSES and YARDEN

            WEISS were owners/partners/officers, and they directed operations of FRUDECO.

            Defendants KELLY MOSES and YARDEN WEISS were the employers of

            Plaintiff and others similarly situated individuals within the meaning of Section

            3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these

            individual Defendants acted directly in the interests of FRUDECO concerning its

            employees, including Plaintiff and others similarly situated. Defendants KELLY

            MOSES and YARDEN WEISS had financial and operational control of the

            business, provided Plaintiff with her work schedule, determined Plaintiff’s term and

            conditions of employment and they are jointly and severally liable for Plaintiff’s

            damages.

         66. The motivating factor which caused Plaintiff’s constructive discharge as described

            above was her complaints seeking unpaid regular and overtime wages from the

            Defendants.       In other words, Plaintiff would not have been constructively

            discharged but for her complaints about unpaid overtime wages.

         67. The Defendants’ constructive discharge of the Plaintiff was in direct violation of

            29 U.S.C. 215 (a)(3) and, as a direct result, Plaintiff has been damaged.

         68. Plaintiff ROSELIN V. VILLEGAS has retained the law offices of the undersigned

            attorney to represent her in this action and is obligated to pay a reasonable

            attorneys’ fee.

                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiff ROSELIN V. VILLEGAS respectfully requests that this

      Honorable Court:



                                           Page 15 of 16
Case 1:21-cv-20559-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 16 of 16




             A. Enter judgment against the Defendants FRUDECO, KELLY MOSES and

                   YARDEN WEISS, that Plaintiff ROSELIN V. VILLEGAS recovers

                   compensatory, damages, and an equal amount of liquidated damages as

                   provided under the law and in 29 U.S.C. § 216(b);

             B. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

             C. Order the Defendants to make whole the Plaintiff by providing appropriate back

                   pay and other benefits wrongly denied in an amount to be shown at trial and

                   other affirmative relief;

             D. Plaintiff ROSELIN V. VILLEGAS further prays for such additional relief as the

                   interests of justice may require.

                                               JURY DEMAND

      Plaintiff ROSELIN V. VILLEGAS demands trial by a jury of all issues triable as of right

      by a jury.

     Dated: February 9, 2021

                                                         Respectfully submitted,

                                                         By: _/s/ Zandro E. Palma____
                                                         ZANDRO E. PALMA, P.A.
                                                         Florida Bar No.: 0024031
                                                         9100 S. Dadeland Blvd.
                                                         Suite 1500
                                                         Miami, FL 33156
                                                         Telephone: (305) 446-1500
                                                         Facsimile: (305) 446-1502
                                                         zep@thepalmalawgroup.com
                                                         Attorney for Plaintiff




                                                Page 16 of 16
